DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: (page 13 line 14-page 14 line 10) of the specification defines speed as unitless parameter Hue in the equation 2 and at the same time refers to the speed in units km/h which is incorrect.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1- 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims of current Application are misleading. Claims recite limitation “wherein the processor calculates a total distance according to the distances, and calculates an initial speed value according to a first distance of the distances and the total distance to generate a trajectory-speed image;” which is misleading. It is important to note that in current art term “speed” has specific defined meaning and means the distance divided by time. According to specification (page 13 line 14-page 14 line 10) the formula for calculation of the speed is equation 2 which is basically distance divided by distance. The equation 2 represents the number without any units. But in the same place (page 13 line 14-page 14 line 10) Applicant refer to the speed in units km/h which indicates wrong definition of the terms. It is unclear whether equation 2  is the speed or speed is in original units km/h. If it is in original units then equation 2 does not represent the speed described in the claims and need to be called hue. Also specification needs to be corrected to avoid misleading terminology. 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Also it is important to note that if equation 2 is not a initial speed but rather the hue which correspond to the initial speed then limitation “calculates an initial speed value according to a first distance of the distances and the total distance to generate a trajectory-speed image”  lacks written description as nowhere in specification applicant talks how to obtain speed from the hue.

	Claim Rejections - 35 USC § 101

       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



    Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-19 is/are directed to the abstract idea of processing stored data to obtain similarity between trajectory and desired trajectory and make a decision regarding optimal trajectory.  

The courts have upheld that data processing, or other mathematical manipulations of signals and data, constitute the judicial exception of an abstract idea.  Steps of taking a set of data, calculating and determining are abstract idea and can be classified as retrieving data, performing mathematical calculations and comparing mathematical calculations, then, based on calculations, selecting the data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are present in the claims. According to Electric Power Group LLC v. ALSTOM, step of taking the pseudo measurements, calculating and determining are analogous to receiving a plurality of data streams, detecting and analyzing events from plurality of data streams, and hence the claims are directed to abstract idea.  Decision of Electric Power Group LLC v. ALSTOM is that the claims are directed to “the abstract idea of monitoring and analyzing data from disparate sources.” The courts then determined that asserted claims lack inventive concept in the application of abstract idea. The claims in this case do not even require a new source or type of information, or new techniques for analyzing it. As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data. Merely requiring the selection and manipulation of information by itself does not transform the otherwise-abstract process of information collection and analysis. Similar analysis of claims 2-9 and 11-18 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent claims require the processor electrically connected to storage which is merely general purpose computer.
Claim 6 recites interface which may be any general purpose computer to perform mathematical computation and claims 7 and 15, 16 refer to the data collected by sensor, which does not add significantly more as it is just simple data gathering commonly used which is claimed passively.  
Also it is important to note that the  steps of  independent claims may be performed with on piece of paper like for example presented in  Mao “A Segment-Based Trajectory Similarity Measure in the Urban Transportation Systems”,  Sensors 2017, 17, 524; doi:10.3390/s17030524, 2 March 2017, pp 1-16, or Choong “Modeling of Vehicle Trajectory Clustering based on LCSS for Traffic Pattern Extraction”, 2017 IEEE 2nd International Conference on Automatic Control and Intelligent Systems (I2CACIS 2017), 21 October 2017, Kota Kinabalu, Sabah, Malaysia, pp 1-6. 


Allowable Subject Matter
Claims 1-19 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  the Examiner has not found any prior art that would render obvious the claim limitations directed to “wherein the processor calculates a total distance according to the distances, and calculates an initial speed value according to a first distance of the distances and the total distance to generate a trajectory-speed image”.
The closest reference found is Li CN 110197588 A, which teaches analyzing sensor data to obtain similarity between trajectory and desired trajectory and making a decision regarding optimal trajectory. However, it does not teach the above-mentioned limitation.
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 101, set forth in this Office action.

Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648                                                                                                                                                                                             

/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648